              Case 2:19-cv-01599-BJR Document 38 Filed 09/13/21 Page 1 of 3




1

2

3                                                              The Honorable Barbara J. Rothstein

4

5

6
                               UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
     ROSE DAVIS as Personal Representative of the          )
9    Estate of RENEE L. DAVIS, deceased; B.M., by          )
     and through her guardian ad litem, Michael B.         )   No. 2:19-cv-01599-BJR
10   Smith; R.M., by and through her guardian ad litem     )
     Michael B. Smith; T.B., by and through her            )   STIPULATION AND ORDER OF
11   guardian ad litem Michael B. Smith;                   )   DISMISSAL AS TO DEFENDANTS
                                                           )   TIMOTHY LEWIS AND NICHOLAS
12                                           Plaintiffs,   )   PRITCHETT ONLY
                                                           )
13                 v.                                      )
                                                           )
14   KING COUNTY, a political subdivision of the           )
     State of Washington, JOHN URQUHART, in his            )
15   personal capacity; JASON STANLEY, in his              )
     personal capacity; STEVE KEENEY, in his               )
16   personal capacity; SCOTT SOMERS, in his               )
     personal capacity; TIMOTHY LEWIS, in his              )
17   personal capacity; NICHOLAS PRITCHETT, in             )
     his personal capacity; King County Sheriff’s          )
18   Office; and JOHN DOES 1-10, in their personal         )
     capacities,                                           )
19                                                         )
                                           Defendants.     )
20                                                         )

21

22

23

                                                                     KRISTOFER J. BUNDY
     STIPULATION AND ORDER OF DISMISSAL                              Bundy Law Group, PLLC
     AS TO DEFENDANTS TIMOTHY LEWIS AND                              P.O. Box 2543
                                                                     Bellingham, WA 98227
     NICHOLAS PRITCHETT ONLY - 1                                     (206) 372-3627
               Case 2:19-cv-01599-BJR Document 38 Filed 09/13/21 Page 2 of 3




1                                              STIPULATION

2            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all Plaintiffs and all

3    Defendants hereby stipulate that all claims against Defendants Timothy Lewis and Nicholas

4    Pritchett shall be dismissed in their entirety with prejudice and without costs or attorneys’ fees to

5    either party.

6            DATED this 1st day of September, 2021

7

8    For Defendant King County:

9    By: /s/ Kristofer Bundy
     Kristofer Bundy, WSBA #19840
10   Bundy Law Group PLLC
     PO Box 2543
11   Bellingham, WA 98227-2543
     (206) 372-3627
12   kris@bundylawgroup.com

13   For All Individually Named Defendants:

14   By: /s/Ted Buck
     Ted Buck, WSBA #22029
15   Evan Bariault, WSBA #42867
     Frey and Buck PS
16   1200 5th Ave Ste 1900
     Seattle, WA 98101
17   (206) 486-8000
     ebariault@freybuck.com
18   tbuck@freybuck.com

19   For All Plaintiffs:

20   By: /s/ Ryan Dreveskracht
     Ryan Dreveskracht, WSBA #42593
21   Galanda Broadman, PLLC
     606 35th Ave NE Apt Lw1
22   Seattle, WA 98115
     (206) 909-3842
23   ryan@galandabroadman.com

                                                                          KRISTOFER J. BUNDY
     STIPULATION AND ORDER OF DISMISSAL                                   Bundy Law Group, PLLC
     AS TO DEFENDANTS TIMOTHY LEWIS AND                                   P.O. Box 2543
                                                                          Bellingham, WA 98227
     NICHOLAS PRITCHETT ONLY - 2                                          (206) 372-3627
               Case 2:19-cv-01599-BJR Document 38 Filed 09/13/21 Page 3 of 3




1                                                ORDER

2           Pursuant to the stipulation above (Dkt. No. 37), all claims against Defendants Timothy

3    Lewis and Nicholas Pritchett are hereby dismissed with prejudice and without costs or attorney’s

4    fees to any party.

5           DATED this 13th day of September, 2021

6

7                                                       s/Barbara J. Rothstein
                                                        Barbara Jacobs Rothstein
8                                                       U.S. District Court Judge

9

10   Presented by:

11   By: /s/ Kristofer Bundy
     Kristofer Bundy, WSBA #19840
12   Bundy Law Group PLLC
     PO Box 2543
13   Bellingham, WA 98227-2543
     (206) 372-3627
14   kris@bundylawgroup.com
     Attorney for Defendant King County
15

16

17

18

19

20

21

22

23

                                                                      KRISTOFER J. BUNDY
     STIPULATION AND ORDER OF DISMISSAL                               Bundy Law Group, PLLC
     AS TO DEFENDANTS TIMOTHY LEWIS AND                               P.O. Box 2543
                                                                      Bellingham, WA 98227
     NICHOLAS PRITCHETT ONLY - 3                                      (206) 372-3627
